Exhibit 10.8

 

LOGO [g598080g89v06.jpg]

October 15, 2013

Shay Braun

1005 Turnberry Lane

Southlake, TX 76092

Dear Shay:

I am pleased to promote you to the position of Senior Vice President Operations
and Procurement (level 99) for Dean Foods effective September 30, 2013. This
position will report to Gregg Tanner.

Here are the specifics of your promotion:

Base Salary

You will be paid $15,625.00, less payroll taxes, on a semi-monthly basis which
equates to an annual salary of $375,000, less payroll taxes.

Annual Incentive Opportunity

As a level 99, you will continue to be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive (STI) Plan. Your
target amount is equal to 50% from 1/1/13 – 9/30/13, and 60% from 10/1/13 going
forward. The financial component of your STI will be driven by the performance
of certain financial targets for Dean Foods and the individual component will be
based upon your performance against certain individual objectives. The STI
payment will be calculated using your annualized base salary as of 12/31 of the
incentive plan year.

One Time Promotional Long Term Incentive Grant

You will be eligible for a one time prorated promotional grant under the Dean
Foods Long Term Incentive Program. The actual value of the grant will be
determined based upon your actual effective date. You will receive additional
details regarding your promotion grant within 90 days of your promotion
effective date.

Annual Long Term Incentive Compensation

You will continue to be eligible for future Long Term Incentive (LTI) grants
under the Dean Foods Long Term Incentive Program. The exact amount and nature of
any future long term incentive awards will be determined by the Board of
Directors or the Compensation Committee thereof.

Executive Deferred Compensation Plan

You will continue to be eligible to participate in the Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
save on a tax-deferred basis.



--------------------------------------------------------------------------------

Paid Time Off (PTO)

You will continue to be eligible for the 20 days of PTO that you currently
receive. Unused PTO is not carried forward from year to year unless state law
requires.

Benefits Plan

You will continue to be eligible to participate in the Dean Foods FlexSelect
Benefits program.

Insider Trading

As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company’s Insider Trading Policy, you will be prohibited from trading Dean Foods
securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).

Change-In-Control Provisions

Your current Change in Control agreement which is comparable to that currently
provided to other Dean Foods Corporate Senior Vice Presidents will remain in
place.

Severance

Dean Foods maintains an Executive Severance Plan, and at your request we will
provide you a copy of this plan.

Conclusion

Shay, I am very excited about your achievements thus far and look forward to
your future contributions to Dean Foods. I am confident that with your
experience, skills, vision and standards, you will continue to make significant
contributions to our company in the years to come.

 

Best regards,

/s/ Kim Warmbier

Kim Warmbier EVP, Chief HR Officer

 

Agreed and accepted:

/s/ Shay Braun

Shay Braun

 

Date

 

2